PER CURIAM.
Affirmed. Appellant is cautioned that filing future frivolous appeals or petitions from this lower court case involving post-conviction or other collateral challenges to his adjudication and/or sentence may result in sanctions, including an order barring pro se pleadings or other filings under State v. Spencer, 751 So.2d 47 (Fla.1999), and/or referral to prison officials for consideration of disciplinary procedures which may include loss of gain time. See §§ 944.279(1), 944.28(2)(a), Fla. Stat.
POLEN, HAZOURI and CIKLIN, JJ., concur.